DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 2, 12, 15, and 16, the disclosure fails to provide sufficient written description for “generating, based at least in part on user-provided information, one or more health-related recommendations to the user” and “wherein the user-provided information comprises at least one of (i) one or more existing conditions, (ii) user age, (iii) user gender, (iv) one or more medical test reports, (v) one or more user sleep habits, (vi) one or more user exercise habits, and (vii) one or more user nutrition habits” to show one of ordinary skill that Applicant had possession of the claimed invention.  In particular, the disclosure merely recites that these limitations are performed in results-based language without providing the necessary disclosure of the steps, calculations, and algorithms for performing the claimed functionalities.  See, for example, at least para. 3, 14-18, and 24.  As this is claimed as a computer-implemented function, the necessary hardware and software must be sufficiently disclosed.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 2-11, 13, 14, and 17-20.

Further regarding claims 1, 3-6, 12, 13, 15, and 16-19, the disclosure fails to provide sufficient written description for “monitoring, based at least in part on data derived from one or 

Further regarding claims 1, 12, 15, and 16, the disclosure fails to provide sufficient written description for “determining deviation information related to one or more deviations from 

Further regarding claims 1, 7-10, 12, 14-16, and 20 the disclosure fails to provide sufficient written description for “determining one or more items of user-specific context information based at least in part on one or more of (i) the user-provided information and (ii) 

Further regarding claims 1, 12, 15, and 16, the disclosure fails to provide sufficient written description for “generating, based at least in part on the deviation information and the one or more items of user-specific context information, (i) one or more additional health-related recommendations to the user and (ii) one or more incentives related to carrying out the one or more additional health-related recommendations”, “determining one or more cost-consequences for each deviation from the one or more health-related recommendations by the user, wherein said determining is based at least in part on (i) a degree of deviation attributed to each deviation, (ii) the user-provided information, and (iii) the one or more items of user-specific context information”, and generating “(iii) one or more penalties related to failing to carry out the one or more additional health-related recommendations” to show one of ordinary skill that Applicant had possession of the claimed invention.  In particular, the disclosure merely recites that these limitations are performed in results-based language without providing the necessary disclosure of the steps, calculations, and algorithms for performing the claimed functionalities. Merely reciting a non-descript “pattern matching algorithm” is insufficient.  See, for example, at least para. 19, 20, 22, 23, 28, and 29.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the 

Regarding claim 11, the disclosure fails to provide sufficient written description for “determining one or more cost-consequences for each deviation from the one or more health-related recommendations by the user, wherein said determining is based at least in part on (i) a degree of deviation attributed to each deviation, (ii) the user-provided information, and (iii) the one or more items of user-specific context information” to show one of ordinary skill that Applicant had possession of the claimed invention.  In particular, the disclosure merely recites that this limitation is performed in results-based language without providing the necessary disclosure of the steps, calculations, and algorithms for performing the claimed functionality. Merely reciting a non-descript “pattern matching algorithm” is insufficient.  See, for example, at least para. 19, 20, 22, 23, 28, and 29.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to 

Further regarding claim 16, the disclosure fails to provide sufficient written description for “generating a user score based at least in part on comparing, for the user to that of one or more previous users, (i) the user-provided information, (ii) the deviation information, (iii) the one or more additional health-related recommendations, (iv) the one or more incentives related to carrying out the one or more additional health-related recommendations, and (v) the one or more penalties related to failing to carry out the one or more additional health-related recommendations” to show one of ordinary skill that Applicant had possession of the claimed invention.  In particular, the disclosure merely recites that this limitation is performed in results-based language without providing the necessary disclosure of the steps, calculations, and algorithms for performing the claimed functionality. Merely reciting a non-descript “pattern matching algorithm” is insufficient.  See, for example, at least para. 19, 20, 22, 23, 28, and 29.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 17-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 recites “a computer readable storage medium” which is a transitory medium.  Such media have been held to be ineligible subject matter under 35 USC 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  Dependent claims 13 and 14 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
Claims 12-14 do not fall under the four statutory categories, as identified above. Regardless, for the purposes of compact prosecution, these claims will still be evaluated under Step 2.
The instant claims are directed to methods and products which fall under the four statutory categories (i.e., process and system) (STEP 1: YES).
STEP 2A, PRONG 1
However, the instant claims recite generating, based at least in part on user-provided information, one or more health-related recommendations to the user; monitoring user activity; determining deviation information related to one or more deviations from the one or more health-related recommendations by the user, based at least in part on a comparison of the monitored activity to the one or more health-related recommendations; determining one or more 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  In particular, the methods as claimed, excluding the monitoring step, can be entirely performed by a human.  The mere provision of identified the method as “computer-implemented” (claims 1 and 15), a system (claim 15), a memory (claim 15), at least one processor (claim 15), one or more wearable sensors (claims 1, 12, 15, and 16), at least one computing device (claims 1 and 16), a computer program product comprising a computer readable storage medium (claim 12), and a computing device (claim 12) is not sufficient to impart patentability to the method performed by the system.  This is evidenced by the manner in which these elements are disclosed in the instant specification.  For example, Fig. 4-6 merely illustrate systems as collections of non-descript black boxes and stock images, while para. 30-75 merely provide stock descriptions of generic computer hardware and software components in any generic arrangement.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular 
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  In particular, the methods as claimed, excluding the monitoring, can be construed as performed by a human.  Although the claims recite computer components, identified above, for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions.  This is evidenced by the manner in which these elements are disclosed.  For example, Fig. 4-6 merely illustrate systems as collections of non-descript black boxes and stock images, while para. 30-75 merely provide stock descriptions of generic computer hardware and software components in any generic arrangement.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The use of non-descript one or more wearable sensors is merely adding insignificant extra-solution activity to the judicial exception which the Courts have also held does not amount to significantly more in Parker v. Flook.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps 
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohnemus et al. (US 2018/0344215).

Regarding claims 1, 12, 15, and 16, Ohnemus teaches a computer-implemented method (claims 1 and 16), a computer program product comprising a computer readable storage medium having program instructions embodied therewith (claim 12), and a system (claim 15), the method comprising steps of:
generating, based at least in part on user-provided information (Ohnemus, para. 48, “sophisticated, machine-learning health and activity classification engine is provided that , one or more health-related recommendations to the user (Ohnemus, para. 48, “defines activity goals that are modified over time to encourage and press users to adapt to more strenuous (or less strenuous) exercise regimen.”); 
monitoring, based at least in part on data derived from one or more wearable sensors worn by the user, user activity (Ohnemus, para. 49, “a classification engine is provided with a sequential and/or continuous stream of user information that is passively tracked. Such information can include sensor data from various sources, such as a pulse monitoring device, one or more accelerometer-related applications (e.g., a pedometer or other motion detecting application), a temperature sensing device, a pulse oximeter and/or a global positioning system ("GPS") device.”); 
determining deviation information related to one or more deviations from the one or more health-related recommendations by the user, based at least in part on a comparison of the monitored activity to the one or more health-related recommendations (Ohnemus, para. 132 discloses this limitation by discussing detecting the engagement in healthy activities that taper off as well as reverse to engagement in unhealthy activities over time.); 
determining one or more items of user-specific context information, based at least in part on one or more of (i) the user-provided information and (ii) information derived from one or more additional sources (Ohnemus, at least para. 69 discloses classifying activity-based information accurately vs. inaccurately.  How Ohnemus classifies activity-based information accurately is construed as determining user-specific context information.); 
generating, based at least in part on the deviation information and the one or more items of user-specific context information, (i) one or more additional health-related recommendations to the user (Ohnemus, para. 48, “defines activity goals that are modified over time to encourage and press users to adapt to more strenuous (or less strenuous) exercise , (ii) one or more incentives related to carrying out the one or more additional health-related recommendations (Ohnemus, para. 120, 128, 131, 211, 212, 234, and 241 disclose generating incentives), and (iii) one or more penalties related to failing to carry out the one or more additional health-related recommendations (Ohnemus, Fig. 11 and para. 119-135, “Pay as You Live” and Insurance Implementations describes insurance payments decreasing and increasing based on the how the user carries out the health-related recommendations.  Thus, increasing insurance payments is construed as one more penalties in the context of the instant application.); and 
generating a user score based at least in part on comparing, for the user to that of one or more previous users, (i) the user-provided information, (ii) the deviation information, (iii) the one or more additional health-related recommendations, (iv) the one or more incentives related to carrying out the one or more additional health-related recommendations, and (v) the one or more penalties related to failing to carry out the one or more additional health-related recommendations (Ohnemus, Fig. 34; para. 9, “updating a health score of a user through dynamic tracking of user-based activity as a function of information received from a plurality of data sources.”); 
wherein the steps are carried out by at least one computing device (Ohnemus, Fig. 1 and 2 illustrate the system including at least one computing device for performing the steps. Para. 52-65 Hardware/Software Modules and Implementation).

Regarding claim 2, Ohnemus teaches the computer-implemented method of claim 1, wherein the user-provided information comprises at least one of (i) one or more existing conditions (Ohnemus, Para. 167-191 include one or more existing conditions, such as blood cholesterol, fat rate, and BMI), (ii) user age (Ohnemus, para. 49, “user’s age”), (iii) user gender (Ohnemus, para. 49, “gender”), (iv) one or more medical test reports (Ohnemus, Fig. 24, Validated “Private” Electronic Medical Records 2402 and Validated Institution Electronic , (v) one or more user sleep habits (Ohnemus, para. 187, A user’s sleep duration/quality/Bed Exit), (vi) one or more user exercise habits (Ohnemus, para. 49, “workout schedule”; para. 50, “access information associated with a user's workout and detect when the person is ready to advance further in his or her exercise regimen.”), and (vii) one or more user nutrition habits (Ohnemus, para. 191, “A user’s daily nutrition intake”).

Regarding claims 3 and 17, Ohnemus teaches the computer-implemented method of claims 1 and 16, wherein said monitoring the user activity comprises monitoring one or more user exercise habits (Ohnemus, para. 64, “health devices 105 can be configured to monitor exercise”).

Regarding claims 4 and 18, Ohnemus teaches the computer-implemented method of claims 1 and 16, wherein said monitoring the user activity comprises monitoring user caloric intake (Ohnemus, para. 70, “the amount of food consumed during lunch”; para. 119, “food intake”; para. 191, “A user’s daily nutrition intake”).

Regarding claim 5, Ohnemus teaches the computer-implemented method of claim 1, wherein said monitoring the user activity comprises monitoring user stress level (Ohnemus, para. 64, “one or more of the health devices 105 can be configured with a galvanic skin sensor, for example, to measure stress levels of the wearer.”).

Regarding claims 6 and 19, Ohnemus teaches the computer-implemented method of claims 1 and 16, wherein said monitoring the user activity comprises monitoring one or more user sleep patterns (Ohnemus, para. 64, “a health device 105 can be configured for sleep monitoring of the wearer”).

Regarding claim 13, Ohnemus teaches the computer program product of claim 12, wherein said monitoring the user activity comprises monitoring at least one of (i) one or more user exercise habits (Ohnemus, para. 64, “health devices 105 can be configured to monitor exercise”), (ii) user caloric intake (Ohnemus, para. 70, “the amount of food consumed during lunch”; para. 119, “food intake”; para. 191, “A user’s daily nutrition intake”), (iii) user stress level (Ohnemus, para. 64, “one or more of the health devices 105 can be configured with a galvanic skin sensor, for example, to measure stress levels of the wearer.”), and (iv) one or more user sleep patterns (Ohnemus, para. 64, “a health device 105 can be configured for sleep monitoring of the wearer”).

Regarding claim 7, Ohnemus teaches the computer-implemented method of claim 1, wherein the one or more items of user-specific context information comprises one or more recent health-related developments pertaining to the user (Ohnemus, para. 111, “The model is based on the up to 10,000 most recent episodes in the app, and immediately applied those episodes, including confirmed and unconfirmed ones.”).

Regarding claim 8, Ohnemus teaches the computer-implemented method of claim 1, wherein the one or more items of user-specific context information comprises current weather information (Ohnemus, para. 69, “The automated classification engine in accordance with the present application analyzes not just one or two data points but provides for a holistic and complex processing of many sources of information, including extrinsic activity such as time of day, day of week, location and weather, to correctly classify activity.”).

Regarding claim 9, Ohnemus teaches the computer-implemented method of claim 1, wherein the one or more items of user-specific context information comprises forecasted weather information (Ohnemus, para. 69, “The automated classification engine in accordance .

Regarding claim 10, Ohnemus teaches the computer-implemented method of claim 1, wherein the one or more items of user-specific context information comprises information detailing variable consequences of a recommendation relative to multiple users (Ohnemus, para. 91, “insurance companies can use population-based health scores for risk modeling”; para. 92, “population health score information can be provided, including as a function of demographics. In addition, changes in heartrate information can be detected, and used to determine (including automatically) respective activity of a user.”  Para. 143-144 disclose comparing a user’s health score with a population.).

Regarding claims 14 and 20, Ohnemus teaches the computer program product of claim 12 and the computer-implemented method of claim 16, wherein the one or more items of user-specific context information comprises at least one of (i) one or more recent health-related developments pertaining to the user (Ohnemus, para. 111, “The model is based on the up to 10,000 most recent episodes in the app, and immediately applied those episodes, including confirmed and unconfirmed ones.”), (ii) current weather information (Ohnemus, para. 69, “The automated classification engine in accordance with the present application analyzes not just one or two data points but provides for a holistic and complex processing of many sources of information, including extrinsic activity such as time of day, day of week, location and weather, to correctly classify activity.”), (iii) forecasted weather information (Ohnemus, para. 69, “The automated classification engine in accordance with the present application analyzes not just one or two data points but provides for a holistic and complex processing of many sources of information, including extrinsic activity such as time of , (iv) information detailing variable consequences of a recommendation relative to multiple users (Ohnemus, para. 91, “insurance companies can use population-based health scores for risk modeling”; para. 92, “population health score information can be provided, including as a function of demographics. In addition, changes in heartrate information can be detected, and used to determine (including automatically) respective activity of a user.”  Para. 143-144 disclose comparing a user’s health score with a population.).

Regarding claim 11, Ohnemus teaches the computer-implemented method of claim 1, comprising:
determining one or more cost-consequences for each deviation from the one or more health-related recommendations by the user, wherein said determining is based at least in part on (i) a degree of deviation attributed to each deviation, (ii) the user-provided information, and (iii) the one or more items of user-specific context information (Ohnemus, Fig. 11 and para. 119-135, “Pay as You Live” and Insurance Implementations describes insurance payments decreasing and increasing based on the how the user carries out or deviates from the health-related recommendations with respect to user-provided information and user-specific context information.  Thus, increasing insurance payments is construed as one more cost-consequences in the context of the instant application.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  They all disclose leveraging wearable sensors for context-aware personalized recommendations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.E.L/            Examiner, Art Unit 3715                                                                                                                                                                                            
/JERRY-DARYL FLETCHER/            Primary Examiner, Art Unit 3715